                Case 2:19-cr-00397-RGK Document 2 Filed 07/05/19 Page 1 of 2 Page ID #:4
        set Form                                     UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                C~I~F~~~~lulu/:~:~'1

        Case Number         ~~L~—(~,~j(/~ —I ~~
                                              f                                     Defendant Number 1
         U.S.A. v. Hakop Zakaryan            ~                                      Year of Birth 1984
               Indictment               0Information                    Investigative agency (FBI, DEA,etc.) IRS

 NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case,enter "N/A."

 OFFENSENENUE                                                                 PREVIOUSLY FILED COMPLAINT/CVB CITATION
  a. Offense charged as a:                                                    A complaint/CVB citation was previously filed on:
                                                                                                                       ~~ ~
                                                                              Case Number:                    ~'    ~~ ~
     Class A Misdemeanor ~ Minor Offense ~ Petty Offense                                                                ~f     w
                                                                              Assigned Judge:                          ~~
     Class B Misdemeanor ~ Class C Misdemeanor ~✓ Felony
                                                                                                                    ~r~'—U'    ~
                                                                              Charging:
 b. Date of Offense In or about January 2014                                                                        --i ~.~    ~
                                                                              The complaint/CVB citation:           ~cnc„                     ~
 c. County in which first offense occurred                                                                          ~~~~                      ~
                                                                                       is still pending             ~o`~       ~
 Los Angeles County
                                                                                    ❑ was dismissed on:                ~C      1U
 d.The crimes charged are alleged to have been committed in
   (CHECK ALL THAT APPLI~:                                                   PREVIOUS COUNSEL
                                                                             Was defendant previously                ~d? -Q No      0 Yes
       ✓ Los Angeles
       ~                              ~ Ventura
                                                                              IF YES, provide Name:
               Orange                 ~ Santa Barbara
                                                                                     Phone Number:
           Riverside                  ~ San Luis Obispo
                                                                             COMPLEX CASE
           San Bernardino             ❑Other                                 Are there 8 or more defendants in the IndictmenUlnformation?
                                                                                      Yes*        0✓ No
 Citation of Offense 18 U.S.C.§ 1344(a)
                                                                             Will more than 12 days be required to present government's
                                                                             evidence in the case-in-chief?
 e. Division in which the MAJORITY of events, acts, or omissions                     Yes*         0✓ No
   giving rise to the crime or crimes charged occurred:                      *AN ORIGINAL AND 1 COPY(UNLESS ELECTRONICALLY FILED)
                                                                             OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
✓ Western (Los Angeles,San Luis Obispo, Santa Barbara, Ventura)
0                                                                            TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                             CHECKED.
    Eastern (Riverside and San Bernardino) ~ Southern (Orange)
                                                                             SUPERSEDING INDICTMENT/INFORMATION

RELATED CASE                                                                 IS THIS A NEW DEFENDANT?          ~ Yes     ~ No

Has an indictment or information involving this defendant and                This is the            superseding charge (i.e.,1 st, 2nd).
the same transaction or series of transactions been previously               The superseding case was previously filed on:
filed and dismissed before trial?
           No           ~ Yes
                                                                             Case Number
       If "Yes," Case Number: N/A
                                                                             The superseded case:
Pursuant to General Order 16-05, criminal cases maybe related
if a previously filed indictment or information and the present                  is still pending before Judge/Magistrate Judge
case:
   a.arise out of the same conspiracy, common scheme,
     transaction, series of transactions or events; or                       ❑ was previously dismissed on

   b.involve one or more defendants in common,and would                      Are there 8 or more defendants in the superseding case?
     entail substantial duplication of labor in pretrial, trial or                ❑Yes*           ~ No
     sentencing proceedings if heard by differentjudges.                     Will more than 12 days be required to present government's
                                                                             evidence in the case-in-chief?
Related case(s), if any(MUST MATCH NOTICE OF RELATED
                                                                                     Yes*         ~ No
CASE): U.S. v. Artash Stepanyan,5A CR 16-00063-AG and
                                                                             Was a Notice of Complex Case filed on the Indictment or
U.S. v. under seal, CR 18-548-AG                                             Information?
                                                                                      Yes         ~ No
                                                                             *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                             MUST BE FILED ATTHE TIME THE SUPERSEDING INDICTMENT IS
                                                                             FILED IF EITHER "YES" BOX IS CHECKED.
CR-72(12/17)                                                         CASE SUMMARY                                                          Page 1 of 2
               Case 2:19-cr-00397-RGK Document 2 Filed 07/05/19 Page 2 of 2 Page ID #:5
                                                   UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE SUMMARY

 INTERPRETER                                                               CUSTODY STATUS

 Is an interpreter required?    ❑YES         0 NO                            Defendant is not in custody:
                                                                             a. Date and time of arrest on complaint:
 IF YES, list language and/or dialect:
                                                                              b. Posted bond at complaint level on:
                                                                                  in the amount of $
OTHER                                                                                                  ❑Yes ❑ No
                                                                             c.PSA supervision?
✓ Male
~                   ~ Female                                                  d. Is on bail or release from another district:
     U.S. Citizen   ~ Alien

 Alias Names)                                                                Defendant is in custody:
                                                                             a. Place of incarceration: ~ State       ~ Federal

This defendant is charged in:                                                 b. Name of Institution:
    ✓ All counts
    ~                                                                        c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:
                                                                             d.❑ Solely on this charge. Date and time of arrest:
    This defendant is designated as "High Risk" per
     18 USC § 3146(a)(2) by the U.S. Attorney.                               e. On another conviction:        ~ Yes             Q No
    This defendant is designated as "Special Case" per
                                                                                   IF YES: ❑State             ~ Federal         ~.Writ of Issue
     18 USC g 3166(b)(7).
                                                                             f. Awaiting trial on other charges: ~ Yes          ~ No
Is defendant ajuvenile?              ❑Yes        0✓ No
                                                                                   IF YES : ~ State     ~ Federal        AND
IF YES,should matter be sealed?      ❑Yes        0✓ No
                                                                                  Name of Court:
The areas) of substantive law that will be involved in this case                  Date transferred to federal custody:
include(s):
0financial institution fraud        ~ public corruption                      This person/proceeding is transferred from another district
                                                                             pursuant toF.R.Cr.P.          20             21             40
    government fraud                     ~ tax offenses
    environmental issues                 ~ mail/wire fraud
    narcotics offenses                   ~ immigration offenses
    violent crimes/firearms              ~ corporate fraud

❑ Other




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




         Date        07/05/2019
                                                                           Signature of Assistant U.S. Attorney
                                                                           Charles E. Pell
                                                                           Print Name

CR-72(12/17)                                                       CASE SUMMARY                                                        Page 2 of 2
